Citation Nr: 0809634	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-42 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied the 
claim.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2006.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

In April 2007, the Board, in pertinent part, remanded the 
veteran's TDIU claim as it was inextricably intertwined with 
his claim for a rating in excess of 10 percent for pilonidal 
cyst which was being remanded for the issuance of a Statement 
of the Case (SOC) in accord with Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board notes that an SOC was promulgated on the veteran's 
pilonidal cyst claim in October 2007.  As such, the remand 
directives have been completed, and a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also notes that while the veteran's accredited 
representative referred to the pilonidal cyst issue as part 
of a February 2008 statement, no Substantive Appeal appears 
to have been received with respect to this issue within the 
time limit set by law.  See 38 C.F.R. §§ 20.200, 20.302.  
Consequently, the Board does not have jurisdiction to address 
this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is service-connected for a generalized 
anxiety disorder, evaluated as 50 percent disabling; post-
operative pilonidal cyst, evaluated as 10 percent disabling; 
as well as hemorrhoids and plantar warts of the left foot, 
both of which are evaluated as noncompensable (zero percent 
disabling).  The combined rating is 60 percent.

3.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in January 2004, 
which is clearly prior to the April 2004 rating decision that 
is the subject of this appeal.  In pertinent part, this 
letter summarized the criteria for assignment of a TDIU, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  Further, he has had the opportunity to 
present evidence and argument in support of his claim, to 
include at the July 2006 Board hearing.  Moreover, he 
underwent VA medical examinations in January and September 
2003, and the Board finds that the medical evidence of record 
is sufficient to resolve this claim.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a TDIU.

The veteran is service connected for a generalized anxiety 
disorder, evaluated as 50 percent disabling; post-operative 
pilonidal cyst, evaluated as 10 percent disabling; as well as 
hemorrhoids and plantar warts of the left foot, both of which 
are evaluated as noncompensable.  His combined disability 
rating is 60 percent.  38 C.F.R. § 4.25.  As such, he is not 
entitled to a TDIU on a schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOGCPREC 
6-96.

The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  For example, the Board previously 
determined in April 2007 that the veteran's service-connected 
anxiety disorder did not cause impairment of such severity as 
to warrant a rating in excess of 50 percent.  Moreover, the 
January 2003 VA examination indicated that the veteran had no 
current residual (impairment) of either the service-connected 
hemorrhoids or plantar warts of the left foot.  

The Board further finds that there is no competent medical 
evidence of record which reflects that the veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.  Moreover, 
the record reflects that he experiences significant 
impairment due to nonservice-connected disabilities, 
including hypertension and psoriasis.  For example, the 
January 2003 VA medical examination described the condition 
as "severe," and noted that it covered more than 60 percent 
of the veteran's entire body with interference in daily 
activity, occupation and social life.  In addition, the 
veteran indicated on the subsequent September 2003 VA medical 
examination that he lost his job due to the problems caused 
by the psoriasis, and the competent medical findings on that 
evaluation support the contention.  As such, the medical 
evidence indicates that his unemployability is due to a 
nonservice-connected disability as opposed to a service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and the 
record reflects he experiences significant impairment due to 
his nonservice-connected disabilities.  Although the Board 
does not dispute the veteran experiences impairment due to 
his service-connected disabilities, this appears to be 
adequately reflected by the current combined schedular rating 
of 60 percent.  See Van Hoose, supra.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU.


ORDER

Entitlement to TDIU due to service-connected disabilities is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


